DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of trademarks has been noted in this application.  A trademark should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.

Claim Objections
Claims 1, 3, 4, 11 and 17 are objected to because of the following informalities:
Claim 1 recites “mixing the biological sample . . . in such a manner that enables a virus . . . to bind to both a colored nanoparticle and a microparticle.”  The phrase “in such a manner” implies that a special or specific manner should be used to achieve the binding.  Applicant should amend the claim to clarify if a particular manner is required or just merely mixing is required for the mixing step.
Claim 3 should recite “indicating the presence” and the claim should end with a period.
Claim 4 should recite “suspending the sample in a buffer solution”.
Claim 11 should recite “the first antibodies are selected from [[a]] the group consisting of”.
Claim 17 should recite “A method” instead of “An method”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 13, 15, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "red" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "nanobeads" in reference to claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the microfluidic channel" in reference to claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the filter" in reference to claim 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the predetermined amount" in reference to claim 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "nanobeads" in reference to claim 17.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1, 2, 4-8 and 10-18 ae rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The steps of claim 1 do not relate back to the preamble.  The final step recites observing the color of the filtering structure; however, there is no indication as to what is being observed and how that relates back to the preamble (detecting a virus in a sample).  It is suggested that applicant amend claim 1 to recite what the presence of color and the absence of color (clear) mean.  See the end of Figure 1.
The steps of claim 17 do not relate back to the preamble.  The final step recites observing the appearance of the filtering structure; however, there is no indication as to what is being observed and how that relates back to the preamble (detecting a virus in a sample).  It is suggested that applicant amend claim 17 to recite what the presence of material on the filter and the absence of material o the filter mean.  
	This rejection also affects claims depending from claims 1 and 17.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648